             Case 2:17-cr-00315-APG-GWF Document 82 Filed 03/11/21 Page 1 of 8




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                              Case No.: 2:17-cr-00315-APG-GWF

 4            Plaintiff                                    Order Denying Motion to Vacate

 5 v.                                                                 (ECF No. 74)

 6 PERYOUN NEWMAN,

 7            Defendant

 8

 9           Defendant Peryoun Newman pleaded guilty to one count of being a felon in possession of

10 a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) as alleged in a Criminal

11 Information. ECF Nos. 49, 51. He moves under 28 U.S.C. § 2255 to vacate his conviction and

12 sentence. ECF No. 74. He argues that, based on the Supreme Court’s holding in Rehaif v. United

13 States, 139 S. Ct. 2191 (2019), the Criminal Information he pleaded to is fatally defective

14 because the government failed to allege that he knew he was a felon when he possessed the

15 firearm or that he knew his convicted felon status barred him from possessing a firearm. He also

16 contends that his due process rights were violated because the court did not advise him during his

17 plea proceedings that the government must prove that he knew these facts, so his plea was not

18 knowing and voluntary.

19           I deny Newman’s motion. The Criminal Information is defective under Rehaif because it

20 fails to allege that Newman knew he was a felon. But that defect did not deprive this court of

21 jurisdiction. And Newman cannot show that he is actually prejudiced by that defect.

22 / / / /

23 / / / /
          Case 2:17-cr-00315-APG-GWF Document 82 Filed 03/11/21 Page 2 of 8




 1                                               Background

 2           When Newman committed the instant offense, he had two prior felony convictions, and

 3 for each he was sentenced to more than one year imprisonment.

 4           The Information in the present case alleged that in January 2017, Newman:

 5           having been convicted of crimes punishable by imprisonment for a term exceeding one
             year . . . did knowingly possess six (6) firearms . . . said possession being in and affecting
 6           interstate commerce and said firearm having been shipped and transported in interstate
             commerce, all in violation of Title 18, United States Code, Sections 922(g)(1) and
 7           924(a)(2).

 8 ECF No. 51. In October 2017, Newman pleaded guilty to the charge. ECF Nos. 49, 53. I

 9 sentenced him to 48 months of imprisonment, to be followed by three years of supervised

10 release. ECF No. 69. Newman did not appeal his conviction or sentence. In June 2020,

11 Newman filed the current motion seeking to set aside his conviction and sentence based on

12 Rehaif.

13                                                 Analysis

14           Newman waived indictment and pleaded guilty to the charge in the Information in 2017,

15 and was sentenced in 2018. At that time, under the law of this circuit and every other circuit, the

16 government was neither required to allege in the Indictment nor present evidence and prove at

17 trial that the defendant knew of his status as a convicted felon. Later, the Supreme Court held

18 “that in a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must prove

19 both that the defendant knew he possessed a firearm and that he knew he belonged to the

20 relevant category of persons barred from possessing a firearm.” Rehaif, 139 S. Ct. at 2200. 1

21
   1
     “It is therefore the defendant’s status, and not his conduct alone, that makes the difference.
22 Without knowledge of that status, the defendant may well lack the intent needed to make his
   behavior wrongful.” Rehaif, 139 S. Ct. at 2197 (emphasis original). I reject Newman’s argument
23 that, under Rehaif, the government must also prove that the defendant knew that he was barred
                                                      2
          Case 2:17-cr-00315-APG-GWF Document 82 Filed 03/11/21 Page 3 of 8




 1         The Information did not allege that Newman knew he had been convicted of a crime

 2 punishable by more than one year of imprisonment. Because that allegation is missing, under

 3 Rehaif, the Information is defective. Newman argues he is entitled to relief because this defect

 4 stripped this court of jurisdiction and violated his rights under the Fifth and Sixth Amendments.

 5 Neither of these theories warrants § 2255 relief.

 6         This court “has jurisdiction of all crimes cognizable under the authority of the United

 7 States . . . .” Lamar v. United States, 240 U.S. 60, 65 (1916). “The objection that the indictment

 8 does not charge a crime against the United States goes only to the merits of the case” and does

 9 not deprive the court of jurisdiction. Id.; see also United States v. Cotton, 535 U.S. 625, 630

10 (2002) (citing Lamar for the proposition that “defects in an indictment do not deprive a court of

11 its power to adjudicate a case.”). The Ninth Circuit has repeatedly cited Cotton for this principle.

12 See, e.g., U.S. v. Velasco-Medina, 305 F.3d 839, 845 (9th Cir. 2002) (rejecting the argument that

13 the indictment’s failure to allege the specific intent required for attempted reentry deprived the

14 district court of jurisdiction). It applies even when considering appeals based on Rehaif. See,

15 e.g., United States v. Espinoza, 816 F. App’x 82, 84 (9th Cir. 2020) (“[T]he indictment’s

16 omission of the knowledge of status requirement did not deprive the district court of

17 jurisdiction.”). This court had and has jurisdiction over Newman’s case.

18         Because this § 2255 proceeding is Newman’s first challenge to the Information, he must

19 show cause and actual prejudice. 2 “To challenge a conviction in a § 2255 proceeding based

20

21 from possessing a firearm. See United States v Dillard, No. 2:09-cr-00057-JAD-GWF, 2020 WL
   2199614, at *4 (D. Nev. May 6, 2020).
22 2 Newman is not entitled to automatic dismissal of the defective Information because he did not
   challenge the Information prior to pleading guilty. “[I]f properly challenged prior to trial,
23 an indictment’s complete failure to recite an essential element of the charged offense is not a
                                                    3
          Case 2:17-cr-00315-APG-GWF Document 82 Filed 03/11/21 Page 4 of 8




 1 upon a claim of error that could have been raised on direct appeal but was not, a defendant must

 2 demonstrate both cause to excuse the procedural default, as well as actual prejudice resulting

 3 from that error.” United States v. Seng Chen Yong, 926 F.3d 582, 590 (9th Cir. 2019). “‘Cause’

 4 is a legitimate excuse for the default; ‘prejudice’ is actual harm resulting from the alleged

 5 constitutional violation.” Magby v. Wawrzaszek, 741 F.2d 240, 244 (9th Cir. 1984).

 6         For purposes of this motion only, I will assume Newman can show cause to excuse the

 7 default. But Newman has not and cannot show he is actually harmed by the defective

 8 Information.

 9         If Newman’s conviction and Information are set aside because of this defect, the

10 government would be able to re-charge him to allege knowledge-of-status. “[T]he double

11 jeopardy guarantee ‘imposes no limitations whatever upon the power to retry a defendant who

12 has succeeded in getting his first conviction set aside’ (emphasis in original).” United States v.

13 DiFrancesco, 449 U.S. 117, 131, (1980) quoting North Carolina v. Pearce, 395 U.S. 711, 720

14 (1969). The only exception is when a conviction is reversed because of insufficiency of the

15 evidence. Newman has not challenged the sufficiency of the facts he admitted in his guilty plea.

16

17
   minor or technical flaw subject to harmless error analysis, but a fatal flaw requiring dismissal of
18 the indictment.” United States v. Du Bo, 186 F.3d 1177, 1179 (9th Cir. 1999); see also United
   States v. Qazi, 975 F.3d 989, 992 (9th Cir. 2020) (“If a defendant properly challenges an
19 indictment before trial and, on de novo appellate review, we determine the indictment omitted an
   essential element, Du Bo requires automatic dismissal regardless of whether the omission
20 prejudiced the defendant.”).

21          Newman is not entitled to a plain error review of his challenge to the Information because
   he did not challenge it on appeal. An untimely challenge to an indictment is reviewed for plain
22 error if it is raised for the first time on appeal. See United States v. Velasco-Medina, 305 F.3d
   839, 846 (9th Cir. 2002) (untimely challenge to an indictment on appeal reviewed for plain
23 error); United States v. Ross, 206 F.3d 896, 899 (9th Cir. 2000) (same).
                                                        4
          Case 2:17-cr-00315-APG-GWF Document 82 Filed 03/11/21 Page 5 of 8




 1         I can consider the entire record to determine whether Newman is being actually harmed

 2 by the defective Information. In United States v. Johnson, the Ninth Circuit reviewed an appeal

 3 of a § 922(g) conviction based on Rehaif. 979 F.3d 632 (9th Cir. 2020). The defendant was

 4 convicted after a bench trial on stipulated facts that did not include his knowledge-of-status. The

 5 Ninth Circuit declined to dismiss the case and instead affirmed the conviction. The court

 6 determined that Johnson’s appeal was properly understood as asserting a trial error arising from

 7 the district court’s omission of “the knowledge-of-status element now required under Rehaif.” 3

 8 Id. at 636. Because Johnson had not timely objected to the district court’s legal error, his claim

 9 was subject to plain error review. Id. As the challenge concerned a trial error rather than

10 insufficient evidence, “retrial would be permitted even if he succeeded in establishing plain error

11 on appeal.” Id. at 637. And because retrial was available, the court was authorized to review the

12 entire record on appeal, not just the record adduced at trial. Id. Reviewing for plain error, the

13 court held that a retrial would result in another conviction because the defendant could not offer

14 a plausible basis for a different outcome. Id. at 639.

15         [I]f the hypothetical retrial is certain to end in the same way as the first one, then
           refusing to correct an unpreserved error will, by definition, not result in a
16         miscarriage of justice. Indeed, choosing to correct the error in those
           circumstances would produce the very sort of wasteful reversals that [Federal
17         Rule of Criminal Procedure] 52(b) aims to avoid.

18

19

20

21
     3
     While Johnson framed his claim as challenging the sufficiency of the evidence, the Ninth
22 Circuit re-framed his claim as he had not contested whether “the government introduced
   evidence sufficient to satisfy each of the elements required for conviction at the time of his trial.”
23 Id. at 636.
                                                    5
          Case 2:17-cr-00315-APG-GWF Document 82 Filed 03/11/21 Page 6 of 8




 1 Id. at 637 (internal quotation and citation omitted). 4 The record on appeal (including information

 2 in the Presentence Report) showed that Johnson had several prior felony convictions and had

 3 already served three prison sentences of over one year. “In light of the sentences imposed in his

 4 earlier cases, Johnson cannot plausibly argue that a jury . . . would find that he was unaware of

 5 his status as someone previously convicted of an offense punishable by more than a year in

 6 prison.” Id. at 639. That evidence justified affirming the conviction even though the stipulated

 7 facts in the bench trial did not establish Johnson’s knowledge-of-status.

 8         The Johnson court employed the plain error standard because the case arose on direct

 9 appeal and the defendant failed to object at trial. Id. at 636. Here, however, Newman raises this

10 issue in a § 2255 motion. The “cause and actual prejudice” standard for review of a § 2255

11 motion is a significantly higher burden than the plain error standard on a direct appeal. United

12 States v. Frady, 456 U.S. 152, 166-67 (1982) (“We reaffirm the well-settled principle that to

13 obtain collateral relief a prisoner must clear a significantly higher hurdle than would exist on

14 direct appeal.”). 5 Johnson would require me to deny Newman’s motion under a plain error

15 review, so I likewise must deny the motion under the higher hurdle of the cause and prejudice

16 standard.

17         As in Johnson, I can look to the entire record, including the Presentence Report, to

18 determine whether Newman can show actual prejudice from the defective Information. Johnson,

19

20   4
     “As the Supreme Court has stated, Rule 52(b) authorizes courts to correct unpreserved errors,
   but that power is to be used sparingly, solely in those circumstances in which a miscarriage of
21 justice would otherwise result.” Id. at 636-37 (citations and internal quotation marks omitted).
     5
22  Cf. United States v. Timmreck, 441 U.S. 780, 784 (1979) (“[T]he concern with finality served
   by the limitation on collateral attack has special force with respect to convictions based on guilty
23 pleas.”).
                                                      6
          Case 2:17-cr-00315-APG-GWF Document 82 Filed 03/11/21 Page 7 of 8




 1 979 F.3d at 637. According to the Presentence Report, Newman was convicted of two felony

 2 offenses, and for each conviction he was sentenced to over one year in prison. Newman offers

 3 no evidence or argument disputing this criminal history. He does not claim he was unaware that

 4 he had been convicted of a felony or that he had been given a prison sentence for a term

 5 exceeding one year. To the contrary, in his plea agreement he admits that “[a]t the time he was

 6 in possession of the firearm, he had been previously convicted of a crime punishable by a term of

 7 imprisonment exceeding one year.” ECF No. 53 at 5. No plausible argument exists that, on these

 8 uncontested facts, a grand jury would not find probable cause to allege in an indictment that

 9 Newman knew of his status as a convicted felon. If I dismiss the Information, he could be re-

10 charged and retried, and the result would be the same.

11         Again, I assume Newman can show cause for failing to challenge his Information on

12 appeal. While the Information is defective because it lacks an allegation that Newman knew he

13 had been convicted of a crime punishable by imprisonment for a term exceeding one year, the

14 overwhelming and uncontroverted evidence establishes that Newman is not suffering actual

15 prejudice because of that defect under any of his theories. I therefore deny his § 2255 motion.

16                                     Certificate of Appealability

17         To appeal this order, Newman must receive a certificate of appealability. 28 U.S.C.

18 § 2253(c)(1)(B); Fed. R. App. P. 22(b)(1); 9th Cir. R. 22–1(a). To obtain that certificate, he

19 “must make a substantial showing of the denial of a constitutional right, a demonstration that . . .

20 includes showing that reasonable jurists could debate whether (or, for that matter, agree that) the

21 petition should have been resolved in a different manner or that the issues presented were

22 adequate to deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 483–

23
                                                     7
          Case 2:17-cr-00315-APG-GWF Document 82 Filed 03/11/21 Page 8 of 8




 1 84 (2000) (quotation omitted). This standard is “lenient.” Hayward v. Marshall, 603 F.3d 546,

 2 553 (9th Cir. 2010) (en banc).

 3         I have denied Newman’s motion based on the Ninth Circuit’s decision in Johnson. While

 4 Johnson employed the plain error standard of review, Newman faces a “significantly higher

 5 hurdle” for his § 2255 motion. Frady, 456 U.S. at 166. The undisputed facts establish that

 6 Newman is not prejudiced by the defective Information because he could be re-charged and

 7 retried and the outcome would be the same. Although I have previously concluded in similar

 8 cases that reasonable jurists cannot debate that conclusion (and so denied certificates of

 9 appealability), the Supreme Court recently granted certiorari in two cases that may resolve some

10 of the issues raised in this case. See United States v. Gary, No. 20-444, 2021 WL 77245 (Jan. 8,

11 2021); United States v. Greer, No. 19-8709, 2021 WL 77241 (Jan. 8, 2021). I therefore will

12 grant Newman’s request for a certificate of appealability.

13         I THEREFORE ORDER that defendant Peryoun Newman’s motion under 28 U.S.C.

14 § 2255 (ECF No. 74) is DENIED.

15         I FURTHER ORDER that Newman is granted a certificate of appealability.

16         I FURTHER ORDER the Clerk of Court to enter a separate civil judgment denying

17 Newman’s § 2255 motion. The Clerk also shall file this order and the civil judgment in this case

18 and in the related civil case number 2:20-cv-1142-APG.

19         DATED this 11th day of March, 2021.

20

21                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
22

23
                                                    8
